On Motion for Rehearing or To Transfer to the Supreme Court of Missouri
PER CURIAM:
Respondent-state in its motion for rehearing or to transfer to the Supreme Court of Missouri asserts for the first time that defendant failed to properly preserve his assignment anent Instruction No. 6 for appellate review because he “failed to set forth with sufficient particularity specific allegations of error in his Motion for New Trial.”
In its respondent’s brief, the state’s only response to defendant’s point was that the giving of Instruction No. 6 “did not constitute reversible error for the reason that when read and considered in view of the charge as a whole, it sufficiently stated the law applicable to this case.” Regardless of what this unadulterated abstraction meant or was intended to mean, neither the state’s point relied on nor the argument portion of its brief questioned the sufficiency of defendant’s objections to Instruction No. 6 in his motion for new trial to preserve his point for appellate review. Respondents in motions for rehearing or to transfer will not be heard on aft*102erthoughts nor on propositions or complaints concerning the disposition of original appeals which were not raised or made in their briefs. Ackerman v. Globe-Democrat Publishing Company, 368 S.W.2d 469, 480[12] (Mo.1963), cert. denied, 37S U.S. 949, 84 S.Ct. 353, 11 L.Ed.2d 276. The motion for rehearing or to transfer is denied.
All concur.